Pu py
ASHARD EE Np ony
UNITED STATES DISTRICT COURT CLERK OF rn Ry

SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION “21 JUN 23. AM IO: 1g
Adena Hoplite, SoU THERN aig OH
EAST. DIV. COLUMBIS

Plaintiff, Case No. 2:20-cv-3268

Vv. Judge Michael H. Watson
Commissioner of Social Security, Magistrate Judge Deavers

Defendant.

ORDER

 

On June 1, 2021, Magistrate Judge Deavers, to whom this case was referred,
issued a Report and Recommendation (“R&R”) recommending the Court overrule
Adena Hoplite’s (“Plaintiff’) Statement of Specific Errors and affirm the decision of
the Commissioner of Social Security (‘Commissioner’). R&R, ECF No. 13. The
R&R notified the parties of their right to object to the same and warned that failure to
timely object would amount to a waiver of the right to de novo review by the
Undersigned as well as waiver of the right to appeal the Undersigned’s decision
adopting the R&R. /d. at 21-22. No timely objections were filed.

Accordingly, the Court ADOPTS the R&R, OVERRULES Plaintiff's Statement
of Specific Errors, and AFFIRMS the Commissioner's decision. The Clerk shall

enter judgment for Defendant and terminate this case.

IT IS SO ORDERED. Wri hel bb Gn

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT
